 



Exhibit 10.2

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

AQUAMED TECHNOLOGIES, INC.

2019 LONG-TERM INCENTIVE PLAN

 

1.          Grant of Option. Pursuant to the AquaMed Technologies, Inc. 2019
Long-Term Incentive Plan (the “Plan”) for Employees, Contractors, and Outside
Directors of AquaMed Technologies, Inc., a Delaware corporation (the “Company”),
the Company grants to

 

________________________

(the “Participant”),

 

an option (the “Stock Option”) to purchase a total of ___________________
(__________) full shares of Common Stock of the Company (the “Optioned Shares”)
at an “Option Price” equal to $________ per share (being equal to the Fair
Market Value per share of the Common Stock on the Date of Grant).

 

The “Date of Grant” of this Stock Option is _________________, 20__. The “Option
Period” shall commence on the Date of Grant and shall expire on the tenth (10th)
anniversary of the Date of Grant, unless terminated earlier in accordance with
Section 4 below. The Stock Option is a Nonqualified Stock Option. This Stock
Option is intended to comply with the provisions governing nonqualified stock
options under the final Treasury Regulations issued on April 17, 2007, in order
to exempt this Stock Option from application of Section 409A of the Code.

 

2.          Subject to Plan. The Stock Option and its exercise are subject to
the terms and conditions of the Plan, and the terms of the Plan shall control to
the extent not otherwise inconsistent with the provisions of this Nonqualified
Stock Option Agreement (this “Agreement”). The capitalized terms used herein
that are defined in the Plan shall have the same meanings assigned to them in
the Plan. The Stock Option is subject to any rules promulgated pursuant to the
Plan by the Board or the Committee and communicated to the Participant in
writing. In addition, if the Plan previously has not been approved by the
Company’s stockholders, the Stock Option is granted subject to such stockholder
approval.

 

3.          Vesting; Time of Exercise. Except as specifically provided in this
Agreement and subject to certain restrictions and conditions set forth in the
Plan, the Optioned Shares shall be vested and the Stock Option shall be
exercisable as follows:

 

a.           ________________ (_______) of the total Optioned Shares shall vest
and that portion of the Stock Option shall be exercisable on the Date of Grant.

 

b.           ________________ (_______) of the total Optioned Shares shall vest
and that portion of the Stock Option shall become exercisable on
__________________, provided the Participant is employed by (or, if the
Participant is a Contractor or an Outside Director, is providing services to)
the Company or a Subsidiary on that date.

 

c.           ________________ (_______) of the total Optioned Shares shall vest
and that portion of the Stock Option shall become exercisable on
__________________, provided the Participant is employed by (or, if the
Participant is a Contractor or an Outside Director, is providing services to)
the Company or a Subsidiary on that date.

 

d.           ________________ (_______) of the total Optioned Shares shall vest
and that portion of the Stock Option shall become exercisable on
__________________, provided the Participant is employed by (or, if the
Participant is a Contractor or an Outside Director, is providing services to)
the Company or a Subsidiary on that date.

 

 

 

  

4.           Term; Forfeiture.

 

a.           Except as otherwise provided in this Agreement, to the extent the
unexercised portion of the Stock Option relates to Optioned Shares which are not
vested on the date of the Participant’s Termination of Service, the Stock Option
will be terminated on that date. The unexercised portion of the Stock Option
that relates to Optioned Shares which are vested will terminate at the first of
the following to occur:

 

i.            5 p.m. on the date the Option Period terminates;

 

ii.         5 p.m. on the date which is twelve (12) months following the date of
the Participant’s Termination of Service due to death or Total and Permanent
Disability;

 

iii.         immediately upon the Participant’s Termination of Service by the
Company for Cause (as defined herein);

 

iv.         immediately upon the Participant’s violation of any non-compete or
non-solicitation agreement entered into between the Company and the Participant;

 

v.           5 p.m. on the date which is twelve (12) months following the date
of the Participant’s Termination of Service for any reason not otherwise
specified in this Section 4.a.; or

 

vi.         5 p.m. on the date the Company causes any portion of the Stock
Option to be forfeited pursuant to Section 7 hereof.

 

b.           For purposes hereof, “Cause” shall have the meaning ascribed to
such term in any employment, consulting, or other service agreement in effect by
and between the Company and the Participant; provided, however, at any time
there is no such agreement in effect, or if such agreement does not define such
term, the term “Cause” shall mean (i) the Participant’s commission of a
dishonest or fraudulent act in connection with the Participant’s employment with
or service to the Company, or the misappropriation of Company property; (ii) the
Participant’s conviction of, or plea of nolo contendere to, a felony or crime
involving dishonesty; (iii) the Participant’s inattention to duties,
unsatisfactory performance, or failure to perform the Participant’s duties
hereunder, provided in each case the Company gives the Participant written
notice and thirty (30) days to correct the Participant’s performance to the
Company’s satisfaction; (iv) a substantial failure to comply with the Company’s
policies; (v) a material and willful breach of the Participant’s fiduciary
duties in any material respect, provided in each case the Company gives the
Participant written notice and thirty (30) days to correct the breach to the
Company’s satisfaction; (vi) the Participant’s failure to comply in any material
respect with any legal written directive of the Board; or (vii) any act or
omission of the Participant which is of substantial detriment to the Company
because of the Participant’s intentional failure to comply with any statute,
rule, or regulation, except any act or omission believed by the Participant in
good faith to have been in or not opposed to the best interests of the Company
(without intent of the Participant to gain, directly or indirectly, a profit to
which the Participant was not legally entitled). Any determination of whether
the Participant should be terminated for Cause pursuant to this Agreement shall
be made in the sole, good faith discretion of the Board, and shall be binding
upon all parties affected thereby.

 

 2 

 

 

5.          Who May Exercise. Subject to the terms and conditions set forth in
Sections 3 and 4 above, during the lifetime of the Participant, the Stock Option
may be exercised only by the Participant, or by the Participant’s guardian or
personal or legal representative. If the Participant’s Termination of Service is
due to his death prior to the dates specified in Section 4.a. hereof, and the
Participant has not exercised the Stock Option as to the maximum number of
vested Optioned Shares as set forth in Section 3 hereof as of the date of death,
the following persons may exercise the exercisable portion of the Stock Option
on behalf of the Participant at any time prior to the earliest of the dates
specified in Section 4.a. hereof: the personal representative of his estate or
the person who acquired the right to exercise the Stock Option by bequest or
inheritance or by reason of the death of the Participant, provided that the
Stock Option shall remain subject to the other terms of this Agreement, the
Plan, and all Applicable Laws.

 

6.          No Fractional Shares. The Stock Option may be exercised only with
respect to full shares, and no fractional share of Common Stock shall be issued.

 

7.          Manner of Exercise. Subject to such administrative regulations as
the Committee may from time to time adopt, the Stock Option may be exercised by
the delivery of written notice to the Committee setting forth the number of
shares of Common Stock with respect to which the Stock Option is to be exercised
and the date of exercise thereof (the “Exercise Date”). On the Exercise Date,
the Participant shall deliver to the Company consideration with a value equal to
the total Option Price of the shares to be purchased, payable as follows: (a)
cash, check, bank draft, or money order payable to the order of the Company; (b)
if the Company, in its sole discretion, so consents in writing, Common Stock
(including Restricted Stock) owned by the Participant on the Exercise Date,
valued at its Fair Market Value on the Exercise Date, and which the Participant
has not acquired from the Company within six (6) months prior to the Exercise
Date; (c) if the Company, in its sole discretion, so consents in writing, by
delivery (including by FAX) to the Company or its designated agent of an
executed irrevocable option exercise form together with irrevocable instructions
from the Participant to a broker or dealer, reasonably acceptable to the
Company, to sell certain of the shares of Common Stock purchased upon exercise
of the Stock Option or to pledge such shares as collateral for a loan and
promptly deliver to the Company the amount of sale or loan proceeds necessary to
pay such purchase price; (d) by requesting the Company to withhold the number of
shares otherwise deliverable upon exercise of the Stock Option by the number of
shares of Common Stock having an aggregate Fair Market Value equal to the
aggregate Option Price at the time of exercise (i.e., a cashless net exercise);
and/or (e) in any other form of valid consideration that is acceptable to the
Committee in its sole discretion. In the event that shares of Restricted Stock
are tendered as consideration for the exercise of a Stock Option, a number of
shares of Common Stock issued upon the exercise of the Stock Option equal to the
number of shares of Restricted Stock used as consideration therefor shall be
subject to the same restrictions and provisions as the Restricted Stock so
tendered. If the Participant fails to deliver the consideration described herein
within three (3) business days of the date of the Exercise Notice, then the
Exercise Notice shall be null and void, and the Company will have no obligation
to deliver any shares of Common Stock to the Participant in connection with such
Exercise Notice.

 

Upon payment of all amounts due from the Participant, the Company shall cause
the Common Stock then being purchased to be electronically registered in the
Participant’s name (or the name of the person exercising the Participant’s Stock
Option in the event of his death), promptly after the Exercise Date. The Company
shall not issue certificates for Common Stock unless the Participant (or the
person exercising the Participant’s Stock Option in the event of his death)
requests delivery of the certificates for the Common Stock in writing and in
accordance with the procedures established by the Committee. The Company shall
deliver the certificates as soon as administratively practicable following the
Company’s receipt of the written request from the Participant (or the person
exercising the Participant’s Stock Option in the event of his death) for
delivery of the certificates.

 

 3 

 

 

The obligation of the Company to register or deliver such shares of Common Stock
shall, however, be subject to the condition that, if at any time the Company
shall determine in its discretion that the listing, registration, or
qualification of the Stock Option or the Common Stock upon any securities
exchange or inter-dealer quotation system or under any state or federal law, or
the consent or approval of any governmental regulatory body, is necessary as a
condition of, or in connection with, the Stock Option or the issuance or
purchase of shares of Common Stock thereunder, then the Stock Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent, or approval shall have been effected or obtained free of any conditions
not reasonably acceptable to the Committee.

 

If the Participant fails to pay for any of the Optioned Shares specified in such
notice or fails to accept delivery thereof, then that portion of the
Participant’s Stock Option and the right to purchase such Optioned Shares may be
forfeited by the Participant.

 

8.          Nonassignability. The Stock Option is not assignable or transferable
by the Participant except by will or by the laws of descent and distribution.

 

9.          Rights as Stockholder. The Participant will have no rights as a
stockholder with respect to any of the Optioned Shares until the issuance of a
certificate or certificates to the Participant or the registration of such
shares in the Participant’s name for the shares of Common Stock. The Optioned
Shares shall be subject to the terms and conditions of this Agreement. Except as
otherwise provided in Section 10 hereof, no adjustment shall be made for
dividends or other rights for which the record date is prior to the issuance of
such certificate or certificates or the registration of such shares in the
Participant’s name. The Participant, by his execution of this Agreement, agrees
to execute any documents requested by the Company in connection with the
issuance of the shares of Common Stock.

 

10.         Adjustment of Number of Optioned Shares and Related Matters. The
number of shares of Common Stock covered by the Stock Option, and the Option
Prices thereof, shall be subject to adjustment in accordance with Articles 11 -
13 of the Plan.

 

11.         Nonqualified Stock Option. The Stock Option shall not be treated as
an Incentive Stock Option.

 

12.         Voting. The Participant, as record holder of some or all of the
Optioned Shares following exercise of this Stock Option, has the exclusive right
to vote, or consent with respect to, such Optioned Shares until such time as the
Optioned Shares are transferred in accordance with this Agreement; provided,
however, that this Section shall not create any voting right where the holders
of such Optioned Shares otherwise have no such right.

 

13.         Specific Performance. The parties acknowledge that remedies at law
will be inadequate remedies for breach of this Agreement and consequently agree
that this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

14.         Participant’s Representations. Notwithstanding any of the provisions
hereof, the Participant hereby agrees that he will not exercise the Stock Option
granted hereby, and that the Company will not be obligated to issue any shares
to the Participant hereunder, if the exercise thereof or the registration or
issuance of such shares shall constitute a violation by the Participant or the
Company of any provision of any law or regulation of any governmental authority.
Any determination in this connection by the Company shall be final, binding, and
conclusive. The obligations of the Company and the rights of the Participant are
subject to all Applicable Laws, rules, and regulations.

 

 4 

 

 

15.         Investment Representation. Unless the shares of Common Stock are
issued to the Participant in a transaction registered under applicable federal
and state securities laws, by his execution hereof, the Participant represents
and warrants to the Company that all Common Stock which may be purchased
hereunder will be acquired by the Participant for investment purposes for his
own account and not with any intent for resale or distribution in violation of
federal or state securities laws. Unless the Common Stock is issued to him in a
transaction registered under the applicable federal and state securities laws,
all certificates issued with respect to the Common Stock shall bear an
appropriate restrictive investment legend and shall be held indefinitely, unless
they are subsequently registered under the applicable federal and state
securities laws or the Participant obtains an opinion of counsel, in form and
substance satisfactory to the Company and its counsel, that such registration is
not required.

 

16.         Participant’s Acknowledgments. The Participant acknowledges that a
copy of the Plan has been made available for his review by the Company and
represents that he is familiar with the terms and provisions thereof, and hereby
accepts this Stock Option subject to all the terms and provisions thereof. The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Agreement.

 

17.         Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware (excluding any
conflict of laws rule or principle of Delaware law that might refer the
governance, construction, or interpretation of this Agreement to the laws of
another state).

 

18.         No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an Employee,
Contractor, or Outside Director, or to interfere with or restrict in any way the
right of the Company or any Subsidiary to discharge the Participant as an
Employee, Contractor, or Outside Director at any time (subject to any contract
rights of the Participant).

 

19.         Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement, and this Agreement shall be construed in
all respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

 

20.         Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that is set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement. The existence of any claim or cause of action of the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.

 

21.         Entire Agreement. This Agreement together with the Plan supersede
any and all other prior understandings and agreements, either oral or in
writing, between the parties with respect to the subject matter hereof and
constitute the sole and only agreements between the parties with respect to the
said subject matter. All prior negotiations and agreements between the parties
with respect to the subject matter hereof are merged into this Agreement. Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement
or the Plan and that any agreement, statement, or promise that is not contained
in this Agreement or the Plan shall not be valid or binding or of any force or
effect.

 

 5 

 

 

22.         Parties Bound. The terms, provisions, and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives, and permitted successors and assigns, subject to the
limitation on assignment expressly set forth herein.

 

23.         Modification. No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties; provided, however, that the Company may
change or modify this Agreement without the Participant’s consent or signature
if the Company determines, in its sole discretion, that such change or
modification is necessary for purposes of compliance with or exemption from the
requirements of Section 409A of the Code or any regulations or other guidance
issued thereunder. Notwithstanding the preceding sentence, the Company may amend
the Plan to the extent permitted by the Plan.

 

24.         Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

25.         Gender and Number. Words of any gender used in this Agreement shall
be held and construed to include any other gender, and words in the singular
number shall be held to include the plural, and vice versa, unless the context
requires otherwise.

 

26.         Notice. Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by the Company or by
the Participant, as the case may be, at the addresses set forth below, or at
such other addresses as they have theretofore specified by written notice
delivered in accordance herewith:

 

a.           Notice to the Company shall be addressed and delivered as follows:

 

AquaMed Technologies, Inc.

_____________________________

_____________________________

 

Attn: David Johnson

Facsimile:______________________

 

b.           Notice to the Participant shall be addressed and delivered as set
forth on the signature page.

 

27.         Tax Requirements. The Participant is hereby advised to consult
immediately with his own tax advisor regarding the tax consequences of this
Agreement. The Company or, if applicable, any Subsidiary (for purposes of this
Section 27, the term “Company” shall be deemed to include any applicable
Subsidiary), shall have the right to deduct from all amounts paid in cash or
other form in connection with the Plan and this Agreement, any federal, state,
local, or other taxes required by law to be withheld in connection with this
Award. The Company may, in its sole discretion, also require the Participant
receiving shares of Common Stock issued under the Plan to pay the Company the
amount of any taxes that the Company is required to withhold in connection with
the Participant’s income arising with respect to this Award. Such payments shall
be required to be made when requested by the Company and may be required to be
made prior to the registration of such shares in the Participant’s name or the
delivery of any certificate representing shares of Common Stock, if such
certificate is requested by the Participant in accordance with Section 8.3(c) of
the Plan. Such payment may be made by (a) the delivery of cash to the Company in
an amount that equals or exceeds (to avoid the issuance of fractional shares
under (c) below) the required tax withholding obligations of the Company; (b) if
the Company, in its sole discretion, so consents in writing, the actual delivery
by the exercising Participant to the Company of shares of Common Stock that the
Participant has not acquired from the Company within six (6) months prior to the
date of exercise, which shares so delivered have an aggregate Fair Market Value
that equals or exceeds (to avoid the issuance of fractional shares under (c)
below) the required tax withholding payment; (c) if the Company, in its sole
discretion, so consents in writing, the Company’s withholding of a number of
shares to be delivered upon the exercise of the Stock Option, which shares so
withheld have an aggregate Fair Market Value that equals (but does not exceed)
the required tax withholding payment; or (d) any combination of (a), (b), or
(c). The Company may, in its sole discretion, withhold any such taxes from any
other cash remuneration otherwise paid by the Company to the Participant.

 

[Remainder of Page Intentionally Left Blank;

Signature Page Follows.]

 

 6 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

  

  COMPANY:       AQUAMED TECHNOLOGIES, INC.

 

  By:     Name:     Title:  

 

  PARTICIPANT:

 

      Signature

 

  Name:  



  Address:        

 



 7 

